 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Edgar Moreno,                             )
 9                                             )
                Plaintiff,                     )
10                                             )   No. CIV 17-432-TUC-CKJ
     vs.                                       )
11                                             )               ORDER
     Sergeant Nicolas Saavedra                 )
12                                             )
                Defendant.                     )
13                                             )
14          Pending before the Court are the Motion to Dismiss Plaintiff’s Second Amended
15   Complaint Pursuant to F.R.C.P., Rule 12(b)(1) (Doc. 77) filed by Defendant Sergeant
16   Nicolas Saavedra (“Saavedra”). Plaintiff Edgar Moreno ("Moreno") has filed a response
17   (Doc. 93). Also pending before the Court are the Motion to be Given Opportunity to Provide
18   Detailed Opening Brief (Doc. 94), the Motion on the Question of Subject Matter (Doc. 95),
19   and the Motion Demanding Jurisdiction Through Evaluation of Complaint Alone (Doc. 96).
20
21   Procedural Background
22          On or about August 31, 2017, Moreno filed a Complaint for a Civil Case (Doc. 1).
23   This Court screened the Complaint; the Complaint was dismissed for failure to state a claim.
24   Moreno submitted an Amended Complaint. Again, after screening the Court dismissed the
25   Amended Complaint. Moreno filed a Second Amended Complaint (“SAC”).1 The Court
26
            1
27           The Court accepted Moreno’s 2nd Amended Version (Doc. 41) and a Supersedeing
     (sic) 2nd Amended Version Attachment of Formal Complaint or Complaints (Doc. 42)
28   collectively as a Second Amended Complaint. The Clerk of Court was directed to refile the
 1   screened the Second Amended Complaint and found Moreno had stated a claim for excessive
 2   force upon which relief could be granted against Saavedra. The Court dismissed all other
 3   claims and defendants (Doc. 43).
 4         The remaining claim is that Saavedra and his subordinates used excessive force
 5   against Moreno on March 20, 2017. Specifically, Moreno alleges he was attacked without
 6   apparent reason or cause by Saavedra and other unknown official at the Cochise County Jail.
 7   Moreno asserts he was shackled and lifted from his hands and feet while they were tied
 8   behind his back, placing the weight of Moreno’s body on his shoulder region, which tore
 9   fibrosis inside Moreno’s socket. Moreno alleges that the tears and resulting arthritic
10   condition caused by the injury has rendered him incapacitated and he can no longer support
11   himself.
12         On October 14, 2019, Saavedra filed a Motion to Dismiss Plaintiff's Second Amended
13   Complaint Pursuant to F.R.C.P., Rule 12(b)(1) (Doc. 77). Saavedra asserts the claim against
14   him should be dismissed because Moreno did not comply with Arizona’s Notice of Claim
15   statute. Moreno has filed a response (Doc. 93) in which he asserts the Motion does not
16   elaborate as to the grounds for dismissal based on jurisdiction. He also asserts the Motion
17   has been made without any legal or factual basis.
18         Moreno has also filed a Motion to be Given Opportunity to Provide Detailed Opening
19   Brief (Doc. 94), a Motion on the Question of Subject Matter (Doc. 95), and a Motion
20   Demanding Jurisdiction Through Evaluation of Complaint Alone (Doc. 96). Saavedra has
21   not filed a response to these motions. The Court accepts these motions as supplemental
22   responses to the Motion to Dismiss.
23
24   Notice of Claim
25         Saavedra requests this Court to dismiss the action because Moreno has not complied
26   with Arizona’s Notice of Claim statute. A.R.S. § “12-821.01(A) requires a person who has
27
28
     combined document as the Second Amended Complaint (Doc. 44).

                                                -2-
 1   a claim against a [public entity or a public employee] to file the claim [with the person
 2   authorized to accept service or the individual public employee] within 180 days ‘after the
 3   cause of action accrues. Any claim not filed within that time ‘is barred and no action may
 4   be maintained thereon.’” Barth v. Cochise County, Arizona, 213 Ariz. 59, 62, 138 P.3d 1186,
 5   1189 (App. 2006) (citation omitted). Moreno does not dispute Saavedra’s assertion that
 6   Moreno did not comply with the Notice of Claim statute.
 7          However, Moreno alleged his excessive force claim as a civil rights violation. SAC
 8   (stating claims as a violation of civil rights and referencing 42 U.S.C. § 1983). Additionally,
 9   in screening the SAC, the Court viewed the claim as a civil rights violation. November 26,
10   2018, Order (Doc. 43, pp. 10-12). As summarized by another district court:
11          It has been the law for more than two decades, however, that “[a] civil rights plaintiff
            cannot be required by state law to give a prospective defendant ‘notice’ of an
12          intention to sue because § 1983, which exists to vindicate important federally created
            rights, preempts state notice-of-claim statutes.” Ellis v. City of San Diego, Cal., 176
13          F.3d 1183, 1191 (9th Cir. 1999) (citing Felder v. Casey, 487 U.S. 131, 153 (1988)).
            The Ninth Circuit could not have been more clear in Ellis: “All state notice of claim
14          statutes are preempted, whether contained in MICRA [California's Medical Injury
            Compensation Reform Act] or elsewhere.” Ellis, 176 F.3d at 1191 (citation and
15          footnote omitted); see also Mulleneaux v. State, 190 Ariz. 535, 540 (App. 1997)
            (court improperly dismissed section 1983 claim against individual defendants for
16          failing to comply with A.R.S. § 12-821 based on Felder which “indicates that
            Arizona's filing requirement is preempted as inconsistent with federal law[ ]”).
17
     Jones v. Town of Quartzsite, No. CV-13-02170-PHX-DJH, 2015 WL 12551172, at *4 (D.
18
     Ariz. Mar. 30, 2015), aff'd, 677 F. App'x 317 (9th Cir. 2017). “Principles of federalism, as
19
     well as the Supremacy Clause, dictate that [the Notice of Claim statute] must give way to
20
     vindication of the federal right[.]” Felder, 487 U.S. at 153; see also Payne v. Arpaio, No.
21
     CV09–1195–PHX–NVW, 2009 WL 3756679 at *11 (D.Ariz. Nov. 4, 2009) (Arizona's
22
     notice-of-claim statute does not apply to federal claim). The Court finds, therefore, dismissal
23
     based on Moreno’s failure to serve a Notice of Claim is not appropriate.
24
25
            Accordingly, IT IS ORDERED:
26
            1.     The Motion to Dismiss Plaintiff’s Second Amended Complaint Pursuant to
27
     F.R.C.P., Rule 12(b)(1) (Doc. 77) is DENIED.
28

                                                  -3-
 1          2.     The Motion to be Given Opportunity to Provide Detailed Opening Brief (Doc.
 2   94), Motion on the Question of Subject Matter (Doc. 95), and Motion Demanding
 3   Jurisdiction Through Evaluation of Complaint Alone (Doc. 96) are treated as supplemental
 4   responses to the Motion to Dismiss and are DENIED as not presenting a separate issue.
 5          3.     Saavedra must answer the Second Amended Complaint within twenty (20)
 6   days of the date of this Order.
 7          DATED this 18th day of March, 2020.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -4-
